 1   WORKMAN LAW FIRM, PC
     Robin G. Workman (Bar #145810)
 2   robin@workmanlawpc.com
     Rachel E. Davey (Bar # 316096)
 3   rachel@workmanlawpc.com
     177 Post Street, Suite 800
 4   San Francisco, CA 94108
     Telephone: (415) 782-3660
 5   Facsimile: (415) 788-1028
 6   Attorneys for Plaintiffs, Anthony Marc Mostajo and Elaine Quedens
     On behalf of themselves and all other similarly situated
 7
 8
 9
10
                             IN THE UNITED STATES DISTRICT COURT
11
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
12
13
14   ANTHONY MARC MOSTAJO, and ELAINE                 No. 2:17-CV-00350-JAM-AC
     QUEDENS, on behalf of themselves and all         ORDER TO FILE UNDER SEAL
15   others similarly situated,                       CONFIDENTIAL DOCUMENTS
16                                                    SUBMITTED IN SUPPORT OF REPLY
                   Plaintiffs,                        TO PLAINTIFFS’ MOTION FOR
17                                                    CLASS CERTIFICATION,
            vs.                                       PERMISSION TO FILE THIRD
18                                                    AMENDED COMPLAINT, AND
     NATIONWIDE MUTUAL INSURANCE                      APPROVAL OF CLASS NOTICE,
     COMPANY, and Does 1 through 50, inclusive,       APPOINTMENT OF CLASS
19                                                    REPRESENTATIVES, CLASS
                   Defendants.                        COUNSEL, AND CLAIMS
20                                                    ADMINISTRATOR
21
                                                      DATE:       February 25, 2020
22                                                    TIME:       1:30 p.m.
                                                      CTRM:       6, 14th Floor
23                                                    JUDGE:      Hon. John A. Mendez
24                                                    Sacramento County Superior Court Case
25                                                    No. 34-2017-00206005-CU-OE-GDS

26
27
28

     (PROPOSED) ORDER SEALING DOCUMENTS       -1-                 3258\MOTIONS\SEALPROPORDER.DOC
 1          Having reviewed Plaintiffs Anthony Marc Mostajo and Elaine Quedens’ (“Plaintiffs”)

 2   request to seal documents designated as “Confidential” by Defendant Nationwide Mutual

 3   Insurance Company (“Nationwide”) pursuant to the Stipulated Protective Order entered into by

 4   the parties and attached as Exhibits 7-9, 11, 12, 14-34, 40-52, 54-58, 60-64, 67-70, 73 & 75 to

 5   the Supplemental Declaration of Robin G. Workman in Support of Plaintiffs’ Motion For Class

 6   Certification, And Approval Of Class Notice, Appointment Of Class Representatives, Class

 7   Counsel, And Claims Administrator (“Workman Reply Decl.”) and GOOD CAUSE

 8   APPEARING therefore, Plaintiffs’ Request to Seal is hereby GRANTED. The unredacted

 9   version of the Workman Reply Decl. and the exhibits thereto, SHALL BE SEALED for the

10   duration of the litigation and cannot be unsealed without subsequent order from this Court.

11          IT IS SO ORDERED.

12
13   Date: 2/19/2020                              /s/ John A. Mendez____________
                                                  Hon. John A. Mendez
14                                                United States District Court Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     (PROPOSED) ORDER SEALING DOCUMENTS         -2-                   3258\MOTIONS\SEALPROPORDER.DOC
